DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-15 in the reply filed on June 14, 2021 is acknowledged.
Claim Status
	Claims 16-20 have been withdrawn.  Claims 1-15 are currently pending in the present application.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, [a] claim is indefinite when it contains words or phrases whose meaning is unclear.”  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject mutatis mutandis to Claim 9.  The independent claims are rejected based on their respective dependencies from either Claim 1 or Claim 9.
	The scope of “first set of characteristics” and the scope of “second set of characteristics” in Claim 1 is not clear.  Claim 1 requires that each set of characteristics be both for the first/second analytics application and associated with the first/second analytics application.  Since “for” and “associated with” do not necessarily mean the same thing, it is not clear what the relationship is between the sets of characteristics and the analytical applications.
	The scope of “relevance score” is not clear in Claim 1.  The claim only states that the relevance scores are associated with features.  Are the scores an indication of the feature’s relevance to something?  If so, to what are the features relevant?
	The scope of “feature” in Claim 1 is not clear.  The claims only recites that the feature is associated with an analytics application or is for a machine learning technique.  What does the feature represent?  Is the feature a feature of the application/technique itself?  Is the feature a feature of the data that the application/technique analyzes?
	The scope of “performing … an action” is not clear.  As the claim recites it, the action could be anything.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014).
Step 1
	Claims 1-15 are all directed to one of the four statutory categories of invention.
Step 2A
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining a measure of similarity, determining a first relevance score, and determining a third relevance score.  Each of the determining operations reads on a mathematical concept, calculation, or operation.
Step 2B
	This judicial exception is not integrated into a practical application because the combination of additional elements in the claim fail to amount to significantly more than the judicial exception.  The additional steps of identifying, obtaining, and performing all read on conventional computer operations, such as receiving data, loading data, and outputting a result.  The recitation of these conventional computer operations fails to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim additionally recites “based on” language.  The only effect of the phrase “based on” is to disclose a starting point of an operation, such as the determining operations.  A claim cannot recite inputs and end results, then claim everything in between.  Cf. Electric Power Group, 830 F.3d 1350, 1356 (Fed. Cir. 2016) (“the essentially result-focused, functional character of claim language has been a frequent feature of claims held ineligible under § 101”).
	Similarly, Claims 2-15 all recite limitations that fail to integrate the abstract idea into a practical application.  For example, Claim 9 recites memories and processors.  Accordingly, Claims 1-15 are rejected under 35 U.S.C. 101.
Examiner’s Note
	When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the invention as claimed, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  However, the Examiner did perform a general art search and, to the extent the Examiner understands the invention as claimed, the Examiner has compared the claims to the prior art, citing one or more references that appear to be pertinent to the invention.  	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) of record as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  
Conclusion
	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph.
	Claims 1-15 are rejected under 35 U.S.C. 101.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126